 Case 19-59095-sms          Doc 29 Filed 11/02/19 Entered 11/03/19 01:00:44                 Desc Imaged
                                 Certificate of Notice Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT

                                         Northern District of Georgia




In    Debtor(s)
Re:   Holly Latrice Reid                                Case No.: 19−59095−sms
      5425 Oakley Commons Blvd                          Chapter: 7
      Union City, GA 30291                              Judge: Sage M. Sigler

      xxx−xx−2392


                                           NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held

November 13, 2019 at 10:00 AM in Courtroom 1201, Atlanta to consider and act upon the following:

Expedited Motion for Relief from Stay filed by Shelley Anthony (Docket No. 27)

United States Bankruptcy Court
1340 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303




                                                        M. Regina Thomas
                                                        Clerk of Court
                                                        U.S. Bankruptcy Court


Dated: October 31, 2019

Form 165
        Case 19-59095-sms             Doc 29 Filed 11/02/19 Entered 11/03/19 01:00:44                                Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-59095-sms
Holly Latrice Reid                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: mahone                       Page 1 of 1                          Date Rcvd: Oct 31, 2019
                                      Form ID: 165                       Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2019.
db             +Holly Latrice Reid,   5425 Oakley Commons Blvd,   Union City, GA 30291-7169
aty            +Daliah Brill,   Brill Law LLC,   3355 Lenox Road,   Suite 750,    Atlanta, GA 30326-1353
22398094       +Anthony, Shelley,   1050 Brookhaven Dr,   Fairburn, GA 30213-4001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2019 at the address(es) listed below:
              Bobby Shane Palmer    on behalf of Debtor Holly Latrice Reid bpalmer@semradlaw.com,
               ganb.courtview@slfcourtview.com
              Emily Camille Allen    on behalf of Debtor Holly Latrice Reid eallen@semradlaw.com,
               ganb.courtview@SLFCourtview.com
              Kathleen Steil     ks@orratl.com, GA66@ecfcbis.com;jc@orratl.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
                                                                                             TOTAL: 4
